IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                    NO. 833
                                 :
ORDER SUSPENDING/MODIFYING       :                    SUPREME COURT RULES
PORTIONS OF RULES 205 AND 213 OF :                    DOCKET
THE PENNSYLVANIA BAR ADMISSION :
RULES                            :


                                         ORDER

PER CURIAM

     AND NOW, this 27th day of March, 2020, upon the recommendation of the
Pennsylvania Board of Law Examiners (the “Board”),

        IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania, and Rule 1952(A) of the Rules of Judicial Administration, that Rules 205
and 213 of the Pennsylvania Bar Admission Rules are suspended or temporarily modified
as follows:

       1.      Pennsylvania Bar Admission Rule 205(b), regarding law study required for
admission of foreign attorneys and graduates of foreign institutions, is temporarily
modified to allow on-line coursework to be credited if it would otherwise have occurred on
the campus of an accredited law school in the United States but for campus closures
caused by the COVID-19 pandemic; and

        2.    Pennsylvania Bar Admission Rule 213(b)’s requirement that the Board hold
a hearing within 30 days after receipt of an applicant’s request for a hearing is suspended.
Any hearing that the Board would otherwise be required, under Rule 213(b), to hold during
the judicial emergency declared by the Supreme Court of Pennsylvania on March 16,
2020, or any extension of that emergency, or that the Board would be required under Rule
213(b) to schedule in response to a request received during the judicial emergency, or
any extension of that emergency, may be held within 30 days after the conclusion of the
judicial emergency, or any extension of that emergency.

       3.    In the discretion of the Board, and with the consent of the applicant,
hearings pursuant to Pennsylvania Bar Admission Rule 213(b) may be held by telephone
or videoconference during, and within 30 days after the conclusion of, the judicial
emergency declared by the Supreme Court of Pennsylvania by order dated March 16,
2020, or any extension of that judicial emergency.
       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.




                                       [2